DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US D854,638 to Sandoval.

    PNG
    media_image1.png
    681
    671
    media_image1.png
    Greyscale
	Regarding claim 1, Sandoval ‘638 discloses a device configured for mounting a mobile phone or tablet on an exercise device for head, hand and shoulder exercises, the device comprising a mounting device, which contains an inclined front support and an oppositely inclined rear support relative to the front support for 
    PNG
    media_image2.png
    681
    671
    media_image2.png
    Greyscale
mounting the mobile phone or tablet in two oppositely inclined positions.  The holding device of Sandoval ‘638 is configured to hold more than just weights.  It would be obvious to one of ordinary skill in the art before the invention was made to use the holder of Sandoval ‘638 to support other items such as electronic devices so that a user of the exercise device would have their electronics nearby while exercising.
	Regarding claim 2, Sandoval ‘638 discloses wherein the mounting device includes two separate holding parts or a single holding element. 
	Regarding claim 3, Sandoval ‘638 discloses wherein the front support is formed by two front support surfaces on the two separate holding parts or a single front support surface on the single holding element.
	Regarding claim 4, Sandoval ‘638 discloses wherein the front support surfaces are inclined at an angle a between 40 and 50° relative to a lower base surface of the holding part or the holding element.
	Regarding claim 5, Sandoval ‘638 discloses wherein the rear support is formed by two rear support surfaces on the two separate holding parts or a single rear support surface on the single holding element.

    PNG
    media_image3.png
    681
    671
    media_image3.png
    Greyscale
	Regarding claim 6, Sandoval ‘638 discloses wherein the rear support surfaces  are inclined at an angle R between 65 and 75° relative to a lower base surface of the holding parts or the holding element.
	Regarding claim 7, Sandoval ‘638 discloses wherein the holding parts or the holding element have extensions on the bottom of their front and rear support surfaces to prevent the mobile phone and tablet from sliding off.
	Regarding claim 8, Sandoval ‘638 discloses wherein the holding parts or the holding element have an upper rounding between the front and rear support surfaces.

    PNG
    media_image4.png
    681
    671
    media_image4.png
    Greyscale
	Regarding claim 9, Sandoval ‘638 discloses wherein the holding parts or the holding element contain a recess on the bottom for mounting on an exercise device.
	Regarding claim 10, Sandoval ‘638 discloses wherein the holding parts are  connected to each other by a connection element.
	Regarding claim 11, Sandoval ‘638 discloses an exercise device for head hand and shoulder exercises with a frame and a support part arranged on the frame, wherein the device is arranged on the frame for mounting a mobile phone or tablet (see above motivation).
	Regarding claim 12, Sandoval ‘638 discloses wherein the device is releasably arranged on the frame.
	Regarding claim 13, Sandoval ‘638 discloses wherein the device can be mounted on a crosspiece of the frame.
	Regarding claim 14, Sandoval ‘638 discloses wherein the device could also be integrated in the frame.  It would have been obvious to one having ordinary skill in the art before the time the invention was made to integrate the support device with the frame of the exercise device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any one of the listed prior art could be used in subsequent office action rejections.  The list of prior art supports is as follows: US-5221246-A OR US-3591173-A OR US-10865935-B2 OR US-11060659-B2 OR US-9022341-B2 OR US-11369027-B2 OR US-D526357-S OR US-9121541-B2 OR US-10220288-B1 OR US-D647881-S OR US-9713745-B2 OR US-8491450-B2 OR US-7144353-B2 OR US-3857561-A OR US-D842948-S OR US-4337942-A OR US-3879033-A OR US-3077347-A OR US-20160223126-A1 OR US-20190174914-A1 OR US-20170349200-A1 OR US-20100282924-A1.
	Also note that the holder taught in D526,357 is configured to be mounted on a surface of any one of the exercise machines cited by the examiner and applicant.  There are other holders that could be mounted in the same manner.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632